Citation Nr: 1434136	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-18 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 0 percent from February 2007 to January 14, 2008, and in excess of 10 percent thereafter for plantar psoriasis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from July 1981 to October 1981 and from March 1990 to May 1991, with numerous additional periods of active duty for training and inactive duty for training.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a compensable disability rating for plantar psoriasis.  Subsequently, the RO granted a 10 percent disability rating for plantar psoriasis in a May 2008 rating decision, effective January 14, 2008.  Although the Veteran has submitted a notice of disagreement with the January 14, 2008 effective date, the Board has recharacterized the issue as a staged rating claim dating to the Veteran's February 2007 statement.  

On a separate note, the Board acknowledges that the Veteran's February 2007 statement was a claim for clear and unmistakable error (CUE).  Regardless, in a January 2008 letter to the Veteran, the RO accepted the February 2007 statement as the date of claim for the increased rating issue.  The Veteran successfully appealed the April 2007 rating decision stemming from that claim.  Therefore, the Board will consider the entire period as on appeal.  The CUE claim is addressed in a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2013 call regarding the status of her claim, the Veteran stated that she was receiving treatment for psoriasis at the San Juan VAMC.  She requested that VA take this into consideration in their decision.  As the VA treatment records on file do not extend past 2010, the Board finds that a remand is necessary to obtain and associate with the claims file any outstanding VA treatment records.  

The Board notes that the Veteran has requested TDIU, claiming that she is unable to work due to her service-connected disabilities.  Her Social Security records imply that this is at least partially due to her psoriasis.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that a remand of the issue of TDIU for development by the RO is the appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all treatment records for the Veteran from the San Juan VAMC from January 2010 to the present.  All attempts to obtain such records should be documented in the claims file.  

2.  Then readjudicate the Veteran's claim for a higher rating for plantar psoriasis and adjudicate her entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



